Title: From Benjamin Franklin to Jonathan Shipley, 22 August 1784
From: Franklin, Benjamin
To: Shipley, Jonathan


				
					Dear Friend,
					Passy, Augt. 22. 1784
				
				When I am long without hearing from you, I please my self with re-perusing some of your former Letters. In your last of April 24. 83. you mention the Departure of Anna Maria with her Husband for Bengal. I hope you have since heard

often of their Welfare there. When you next favour me with a Line, please to be particular in letting me know how they do. My Grandson, a good Young Man, (who as a Son makes up to me my Loss by the Estrangement of his Father,) will have the Honour of delivering you this Line, and will bring me I trust good Accounts of your Health and that of the rest of the Family. I beg leave to recommend him to your Civilities and Counsels.— As to my self I am at present well and hearty, the Stone excepted, which however gives me but little Pain and not often, its chief Inconvenience being that it prevents my using a Carriage on the Pavement; but I can take some Exercise in Walking, am chearful & enjoy my Friends as usual. God be thanked!—
				Your kind Invitation to spend some time at Twyford with the Family I love, affects me sensibly. Nothing would make me happier. I have solicited the Congress to discharge me, but they have sent me another Commission, that will employ me another Year at least; and it seems my Fate, constantly to wish for Repose, and never to obtain it.
				With the greatest and most sincere Esteem and Respect, I am ever, my dear Friend, Yours most affectionately
				
					B Franklin
					Ld. Bishop of St. Asaph
				
			